Citation Nr: 1622340	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right hip.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left hip.

5.  Entitlement to a disability rating in excess of 30 percent for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability.
6.  Entitlement to a compensable evaluation for the scar associated with residuals of fracture of the right femur with scar, muscle herniation, and femur shortening, and moderate knee disability. 

7.  Entitlement to a disability rating in excess of 20 percent for painful motion of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1982.  The Veteran died on May [redacted], 2011.  The Appellant claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  
In July 2015, the Appellant testified at a videoconference hearing held at the VA Medical Center in Johnson City, Tennessee, before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

By way of history, a March 2011 rating decision increased the disability rating for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1 from 10 to 20 percent, and the disability ratings for degenerative changes of each hip from 0 to 10 percent, all effective August 13, 2010.  That decision also denied an increase in the disability rating for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability.  An April 2011 rating decision increased the disability rating for painful motion, right shoulder, from 0 to 20 percent, effective August 13, 2010.  The Veteran passed away in May 2011, prior to entering any disagreement with either rating decision.  

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014); see also 38 C.F.R. § 3.1010(g)(1) (2014); Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that while a veteran did not file a notice of disagreement prior to death, a claim was still pending as the time period to appeal a rating decision had not expired).  In May 2011, the Appellant submitted a timely VA Form 21-534, which VA recognized as a request for substitution, and the appellant was substituted as the claimant in February 2016.  By placing the issue of entitlement to accrued benefits into appellate status, the Appellant essentially put the claims pending at the time of the Veteran's death into appellate status and those issues are now within the jurisdiction of the Board.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015) (holding that substitution is a separate and distinct path for pursuing accrued benefits).  As such, the issues on the title page have been changed to more accurately reflect the scope of the appeal.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine was not ankylosed and there were no findings of neurological abnormalities associated with the Veteran's lumbar spine disability for the entire appeal period; forward flexion of the thoracolumbar spine was greater than 30 degrees.

2.  The Veteran's intervertebral disc syndrome of the lumbar spine was not manifested by incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran's right and left hip disabilities were not manifested by hip flail joint or malunion of either hip joint; the requisite limitation of motion for higher or separate ratings was not present.

4.  Residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability were manifested by no more than moderately severe symptoms to Muscle Group XIV without fracture of the surgical neck with a false joint or nonunion without loose motion, weight bearing preserved with the aid of a brace.

5.  The scar associated with the service-connected residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability were productive of pain.
6.  The Veteran's right shoulder flexion and abduction ranges of motion were greater than 45 degrees for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5235 (2015).

2.  The criteria are not met for a rating higher than 10 percent for the Veteran's service-connected right hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5254, 5255 (2015).  

3.  The criteria are not met for a rating higher than 10 percent for the Veteran's service-connected left hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5254, 5255 (2015).  

4.  The criteria for a disability rating higher than 30 percent for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5314-5255 (2015).

5.  The criteria for a 10 percent disability rating, but no higher, for the scar associated with the service-connected residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7804 (2015).

6.  The criteria for a disability rating in excess of 20 percent for painful motion of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for increased disability evaluations.

The RO provided a pre-adjudication VCAA notice by letter dated in October 2011 for his claims for increased evaluations.  The Veteran was notified of the evidence needed to substantiate the claims for an increased evaluation, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In July 2015, the Appellant testified at a Board hearing regarding the issue of entitlement to service connection for the cause of the Veteran's death and accrued benefits.  The Appellant did not offer testimony on the specific claims for increased evaluations for the Veteran's service-connected disabilities.  In March 2016, the Board sent the Appellant a letter offering her another hearing to address the claims for increased evaluations.  In the same month, the Appellant responded and waived her right to another Board hearing.

The Veteran was also afforded VA examinations in December 2010, February 2011, and April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disabilities in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased evaluations are thus ready to be considered on the merits.

II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's disabilities have not significantly changed and will result in uniform ratings for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behaviour of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

A.  Back

In a March 2011 rating decision, the Veteran was granted a 20 percent rating for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1 under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

However, Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the Veteran's low back disability has been rated by analogy to Diagnostic Code 5235.  38 C.F.R. § 4.20.

Diagnostic Code 5235 refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under Note (5) of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board notes that the Veteran also has a diagnosis of intervertebral disc syndrome of the lumbar spine throughout his VA treatment records.  There are alternative criteria for rating an intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243.
In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected low back disability.  Here, there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5243.

Specifically, regarding forward flexion, during his December 2010 VA examination, the Veteran's forward flexion of his thoracolumbar spine was to 60 degrees.  After repetitive motion, forward flexion was limited to 50 degrees.  The VA and private treatment records in the claims file do not provide contrary results.  Thus, the Veteran's forward flexion of the thoracolumbar spine has not been 30 degrees or less during the appeal period - the requirement for the 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5235.

The VA examiner specifically noted that there was no ankylosis of the thoracolumbar spine.  The treatment records do not provide contrary evidence.  Without evidence of favorable ankylosis of the thoracolumbar spine the Veteran is not entitled to a higher 40 percent rating, even when considering his pain.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, the Veteran has retained lumbar motion in all directions, albeit limited, even when considering his pain and functional loss of the spine.  

Lastly, the evidence preponderates against a finding that the service-connected low back disability is productive of any incapacitating episodes.  While there are references in the clinical records and VA examination to the presence of back pain, and the presence of incapacitating episodes, no health care provider is on record as prescribing bed rest to treat the Veteran's back.  Hence, an increased rating is not warranted for this low back disability based on intervertebral disc syndrome and incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (requiring bed rest be prescribed by a physician).

Based on the aforementioned evidence, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected low back disability.  His low back disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes, to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his statements to various medical providers.

The Veteran has provided competent lay evidence; however, the Board is assigning more probative weight to the findings on examination by a medical professional after interview of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.   

In reaching this conclusion, all applicable statutory and regulatory provisions have been considered, including 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  The December 2010 VA examiner reported that there was objective evidence of pain.  However, even when considering the Veteran's pain, he does not meet the criteria for the next higher rating based on limitation of motion.  Accordingly, the current disability rating assigned includes additional limitation caused by pain and therefore adequately compensates the Veteran for the levels of impairment caused by his low back disability.

Finally, the Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disability.  However, the examiner evaluated the Veteran's neurological function as normal and treatment records do not indicate any neurologically abnormalities associated with the Veteran's degenerative disc disease of the lumbar spine.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  Thus, there is no reasonable doubt to resolve in his favor and his claim of entitlement to a disability rating in excess of 20 percent for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Hips 

In a March 2011 rating decision, the Veteran was granted 10 percent ratings for degenerative changes of the left and right hips under Diagnostic Code 5251 (limitation of thigh extension).  A 10 percent evaluation is the maximum schedular rating under Diagnostic Code 5251.  38 C.F.R. § 4.71a.

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 20 percent rating is warranted when there is limitation of abduction motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  Separate 10 percent ratings could also be assigned if adduction was limited so that the Veteran could not cross legs or rotation was limited so that he could not toe-out more than 15 degrees.  Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Applying these criteria to the facts of this case, the Veteran is not entitled to higher 10 percent ratings for his right and left hip disabilities.  

A 10 percent evaluation is the maximum schedular rating under Diagnostic Code 5251.

The other Diagnostic Codes pertaining to the hip that allow for ratings higher than 10 percent do not apply.  The evidence does not show ankylosis of the right hip or left hip joint as addressed under Diagnostic Code 5250.  Specifically, at the December 2010 VA examination, the examiner determined that the Veteran's right and left hip joints were not ankylosed.  Under Diagnostic Code 5252, the Veteran's flexion for the thigh is not limited to 45 degrees to warrant a separate 10 percent rating.  Specifically, at the December 2010 VA examination, the Veteran's right and left thigh flexion was to 90 degrees and 80 degrees after repetitive use.  A separate or higher rating is not warranted under Diagnostic Code 5243 as on examination the Veteran was able to toe out more than 15 degrees and cross his legs; abduction was to 30 degrees bilaterally.  The evidence also does not show hip flail joint under Diagnostic Code 5254 for either joint.  Additionally, the medical records do not show malunion of the left femur as contemplated under Diagnostic Code 5255.  However, the Veteran does have impairment of the right femur that will be discussed in the leg section as it has been rated separately.  38 C.F.R. § 4.71a.

In reaching this conclusion, all applicable statutory and regulatory provisions have been considered, including 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his hip disabilities are essentially manifested by pain.  The December 2010 VA examiner reported that there was objective evidence of pain following repetitive motion of the hips.  However, even when considering the Veteran's pain, he does not meet the criteria for the next higher ratings based on limitation of motion.  Accordingly, the current disability ratings assigned include additional limitation caused by pain and therefore adequately compensates the Veteran for the levels of impairment caused by his hip disabilities.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. at 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his statements to various medical providers.

The Veteran has provided competent lay evidence; however, the Board is assigning more probative weight to the findings on examination by a medical professional after interview of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.   

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims for increased evaluations for his hip disabilities and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.

C.  Leg

In a March 2011 rating decision, the RO continued the 30 percent disability rating for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability under Diagnostic Codes 5314-5255.  38 C.F.R. § 4.71a.  As indicated by the hyphenated Diagnostic Code, the Veteran's right leg disability has been rated by analogy to a disability of the femur.  38 C.F.R. § 4.20.  The Board notes that the Veteran has a separately rated right hip disability.  

Under Diagnostic Code 5255, a 30 percent evaluation is warranted when there is malunion of the femur with a marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  A 60 percent evaluation is appropriate when there is fracture of the surgical neck with a false joint or nonunion without loose motion, weight bearing preserved with the aid of a brace.  Id.  An 80 percent evaluation is warranted with fracture of shaft or anatomical neck with nonunion with loss motion (spiral or oblique fracture).  Id.

The Board will consider ratings under the criteria covering Muscle Group XIV.  The function of Muscle Group XIV is the following: extension of knee (2, 3, 4, and 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with MG XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  The muscles involved are the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus extremus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  A moderate injury to this muscle group warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating. And, a severe injury warrants a 40 percent disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2015).

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring. History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe muscle wound include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swollen and hardened abnormally in contraction; as well as tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2015).

The following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic test; visible or measureable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

In December 2010, the Veteran was afforded a VA examination to determine the severity of his right leg disability.  In 1980 the Veteran sustained a traumatic fracture of the right femur following a parachute accident.  The Veteran endorsed right femur pain located in the bone shaft.  The anterior mid-thigh was raised and there was related deformity of the quadriceps muscle.  He required a cane to walk.  The Veteran also reported flare-ups that occurred once or twice per month.  The flare-ups were productive of increased bone pain with most daily required activities, including standing between 5 and 10 minutes.  Ambulation of approximately 30 yards would require the use of a cane.  However, the Veteran did not require the use of a brace.  Upon examination, the Veteran's right leg was between 1/2 of an inch to 3/4 of an inch shorter than the left leg.  Radiographs of the right hip and femur were also obtained.  Soft tissue from the patient's abdomen obstructed visualization of the pelvis and right hip.  There was no malunion of the os calcis or astragalus.  The Veteran's right hip joint demonstrated painful and limited ranges of motion.  However, there was no flail joint or false flail joint.  The Veteran's right leg disability was productive of an antalgic gait.  The Veteran displayed right thigh weakness with minimal resistance to right leg flexion.  His right knee flexion was to 90 degrees when considering pain and his extension was normal.  The VA examiner commented that the Veteran's right femur disability did not have a significant effect on occupational functions.  

The Board finds that the preponderance of the evidence is against a higher evaluation for the service-connected right femur disability.  Specifically, there was no fracture of the surgical neck with a false joint or nonunion without loose motion, weight bearing preserved with the aid of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Additionally, the Veteran was able to stand and ambulate during the appeal period with periodic use of a cane.  There is no evidence of ragged, depressed and adherent scars; loss of deep fascia or muscle substance; soft flabby muscles in wound area; muscles swollen and hardened abnormally in contraction; severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies; adhesion of scar to one of the long bones, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic test; visible or measureable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle.  See 38 C.F.R. § 4.56(d)(4).  Therefore, the Board finds the Veteran's right femur disability was no more than moderately severe and a higher evaluation is not warranted under Diagnostic Code 5314.  38 C.F.R. § 4.73.

The Veteran also presented with a scar on his right thigh.  The scar was 1 centimeter wide by 9 centimeters long.  The scar was painful, but there were no signs of skin breakdown, inflammation, edema, or keloid formation.  The Veteran displayed right thigh weakness with minimal resistance to right leg flexion due to scar and the deformity of the lateral aspect of the quadriceps muscle.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118. 

The Board finds that the Veteran is entitled to a separate 10 percent evaluation for the scar on his right thigh under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran is not entitled to a higher evaluation under Diagnostic Code 7804 as he only presented with one scar.

A higher rating is not warranted when considering the Diagnostic Codes used for rating knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  On examination in December 2010, the right knee had no instability or other knee abnormality other than crepitation and abnormal motion.  Even after repetition, range of motion was from 0 degrees extension to 70 degrees flexion.  To warrant a rating higher than 30 percent, there would need to be ankylosis of the knee or extension of the knee limited to 30 degrees, neither of which was present.  See id.  

In reaching this conclusion, all applicable statutory and regulatory provisions have been considered, including 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  The December 2010 VA examiner reported that there was objective evidence of pain.  However, even when considering the Veteran's pain, he does not meet the criteria for the next higher rating.  Accordingly, the current disability rating assigned includes additional limitation caused by pain and therefore adequately compensates the Veteran for the levels of impairment caused by his right femur disability.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  Thus, there is no reasonable doubt to resolve in his favor and his claim of entitlement to a disability rating in excess of 30 percent for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.

D.  Shoulder

In April 2011, the Veteran was granted a 20 percent evaluation for his right shoulder disability under Diagnostic Code 5203.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Specifically, at the February 2011 VA examination, the Veteran reported that he injured his right shoulder during a parachute accident.  He was right hand dominant.  The Veteran's right shoulder ranges of motion were as follows:  forward flexion to 80 degrees with pain; abduction to 60 degrees with pain; external rotation to 30 degrees with pain; and, internal rotation to 30 degrees with pain.  The Veteran endorsed symptoms of pain, stiffness, decreased speed of joint motion, and decreased range of motion.  There was no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, flare-ups, or symptoms of inflammation.  X-ray studies showed degenerative joint disease of the right shoulder.  There were early osteoarthritic changes of the glenohumeral joint with slight superior subluxation of the head of the humerus in relation to the glenoid. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his right shoulder disability during the entire appeal period.  The Veteran is not entitled to a higher evaluation under Diagnostic Code 5200, as his right shoulder was not ankylosed due to the fact that he had ranges of motion, albeit limited, in his right shoulder.  Additionally, there was no evidence of limitation of motion of the arm midway between the side and shoulder level (i.e., 45 degrees), to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In making this determination, only the Veteran's flexion and abduction ranges of motion are considered.  All of the Veteran's flexion and abduction ranges of motion of the right shoulder have been greater than 45 degrees.  The Veteran's right shoulder disability has not been manifested by recurrent dislocations of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Therefore, he is not entitled to a higher evaluation under Diagnostic Code 5202.  Additionally, the Veteran is already in receipt of the maximum schedular disability rating of 20 percent available under Diagnostic Codes 5003 and 5203.  38 C.F.R. § 4.71a.  

In reaching this conclusion, all applicable statutory and regulatory provisions have been considered, including 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  The February 2011 VA examiner reported that there was objective evidence of pain of the right shoulder.  However, even when considering the Veteran's pain, he does not meet the criteria for the next higher rating based on limitation of motion.  Accordingly, the current disability rating assigned includes additional limitation caused by pain and therefore adequately compensates the Veteran for the levels of impairment caused by his right shoulder disability.
The Veteran has provided competent lay evidence; however, the Board is assigning more probative weight to the findings on examination by a medical professional after an interview of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.   

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for right shoulder disability and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.

E.  Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

 For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of pain, cramping, fatigue, decreased motion, stiffness, weakness, spasm, incoordination, decreased speed of joint motion, tenderness, and guarding; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran used a cane to alleviate his symptoms.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a cane and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  The Veteran's scar is painful, which is specifically contemplated by Diagnostic Code 7804.  38 C.F.R. § 4.118.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board adds that the record does not reveal that the Veteran was claiming to be rendered unemployable by virtue of his service-connected disabilities and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

A disability rating in excess of 20 percent for residuals of compression fracture of dorsal vertebrae with arthritis and scoliosis at L4 to L5 to S1 is denied. 

A disability rating in excess of 10 percent for degenerative changes of the right hip is denied.

A disability rating in excess of 10 percent for degenerative changes of the left hip is denied.

A disability rating in excess of 30 percent for residuals of fracture of right femur with scar, muscle herniation and femur shortening, and moderate knee disability is denied. 

A 10 percent evaluation, but no higher, for the scar associated with residuals of fracture of the right femur with scar, muscle herniation, and femur shortening, and moderate knee disability is granted, subject to the regulations governing monetary benefits.

A disability rating in excess of 20 percent for painful motion of the right shoulder is denied.

REMAND

The Veteran died on May [redacted], 2011.  The death certificate lists alcoholic cirrhosis and peripheral vascular disease as causes of death.  A medical opinion was not obtained concerning whether the Veteran's service-connected residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder substantially and materially contributed to his death.  The Veteran had a 70 percent combined disability evaluation at the time of his death.  The Appellant testified that the Veteran self-medicated with alcohol to cope with the pain and depression caused by his service-connected disabilities.  An October 1983 Report of Medical History indicates that the Veteran received treatment for depression and a January 2011 VA treatment note reflects a positive screen for depression.  Thus, the record raises the issue of whether the Veteran's residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder substantially contributed to the Veteran's death from alcoholic cirrhosis and peripheral vascular disease.  

In September 2015, Dr. A.O., a private physician, provided a medical opinion that the Veteran's service-connected disabilities at least as likely as not complicated his sobriety and his self-medication with the use of alcohol contributed to cirrhosis, which caused the Veteran's death.  The Board finds that the medical opinion is inadequate because it is not supported by sufficient rationale and is conclusory.  Therefore, a remand is necessary to obtain a medical opinion that specifically addresses whether the Veteran's residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder substantially and materially contributed to his death.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from alcoholic cirrhosis and peripheral vascular disease and his service-connected residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that residuals of fracture of the right femur, residuals of compression fracture of the dorsal vertebrae, degenerative changes of the left hip, degenerative changes of the right hip, and painful motion of the right shoulder substantially or materially contributed to the Veteran's death.  

In forming the opinion, the examiner must address the September 2015 medical opinion from Dr. A.O., a private physician, who opined that the Veteran's service-connected disabilities at least as likely as not complicated his sobriety and his self-medication with the use of alcohol contributed to cirrhosis, which caused the Veteran's death.  The examiner should also address the private physician's opinion that chronic pain from service-connected disabilities contributed to hypertension complicating the Veteran's peripheral vascular disease.

A complete rationale should be provided for the opinion expressed by the examiner.  

2.  After completion of the above development, the Appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


